 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN BARTHOLOMEW,                                 No. 2:17-cv-2551-KJM-EFB P
12                         Plaintiff,
13               v.                                      ORDER
14    S. MOSS, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his reply in support of his motion for

19   summary judgment. ECF No. 35. That request is granted.

20           However, the court notes that on January 22, 2020 defendants filed a motion for summary

21   judgment, ECF No. 31, and informed plaintiff of the requirements for opposing a motion for

22   summary judgment.1 Plaintiff has not filed an opposition or a statement of no opposition to that

23   motion.

24           In cases in which one party is incarcerated and proceeding without counsel, motions

25   ordinarily are submitted on the record without oral argument. E.D. Cal. Local Rule 230(l).

26   /////

27

28           1
                 See Fed. R. Civ. P. 56; Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
 1   “Opposition, if any, to the granting of the motion shall be served and filed by the responding
 2   party not more than twenty-one (21), days after the date of service of the motion. ” Id. A
 3   responding party’s failure “to file an opposition or to file a statement of no opposition may be
 4   deemed a waiver of any opposition to the granting of the motion and may result in the imposition
 5   of sanctions.” Id. Furthermore, a party’s failure to comply with any order or with the Local
 6   Rules “may be grounds for imposition by the Court of any and all sanctions authorized by statute
 7   or Rule or within the inherent power of the Court.” E.D. Cal. Local Rule 110. The court may
 8   recommend that an action be dismissed with or without prejudice, as appropriate, if a party
 9   disobeys an order or the Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir.
10   1992) (district court did not abuse discretion in dismissing pro se plaintiff’s complaint for failing
11   to obey an order to re-file an amended complaint to comply with Federal Rules of Civil
12   Procedure); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for pro se
13   plaintiff’s failure to comply with local rule regarding notice of change of address affirmed).
14          On February 6, 2019, the court advised plaintiff of the requirements for filing an
15   opposition to the motion, that failure to oppose such a motion may be deemed a waiver of
16   opposition to the motion and that failure to comply with the Local Rules may result in dismissal.
17          Accordingly, it is hereby ORDERED that:
18          1. Plaintiff’s request (ECF No. 35) is granted and plaintiff has 30 days from the date this
19              order is served to file his reply; and
20          2. Within 30 days from the date this order is served, plaintiff shall also file an opposition
21              to defendants’ motion for summary judgment. Failure to comply with this order may
22              result in a recommendation that this action be dismissed without prejudice.
23          So ordered.
24   Dated: February 20, 2020.
25

26

27

28
                                                         2
